Citation Nr: 1113981	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  09-18 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disability to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for erectile dysfunction (ED) claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1966 to July 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Philadelphia VARO.  In February 2011, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  

The January 2009 rating decision separately denied service connection for PTSD and depression.  While the Veteran specifically disagreed with the PTSD denial, in light of the U.S. Court of Appeals for Veterans Claims decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a veteran's claim for service connection for psychiatric disability should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope), the matter on appeal is expanded to encompass all psychiatric diagnoses shown (and the issue is characterized to so reflect).

The issues of service connection for a psychiatric disability and for ED, claimed as secondary to service-connected diabetes mellitus are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


REMAND

Psychiatric disability:

The Veteran's service personnel records show that he had service in Vietnam.  His military occupational specialty was general supply clerk; personnel records associated with the claims file do not show that was issued a military driver's/truck driver's license.  His STRs do not show any complaints of, or treatment for, a psychiatric disability.  On service separation examination psychiatric clinical evaluation was normal.  

In a November 2007 statement, the Veteran related that his job duties in Vietnam included processing of body bags (with deceased servicemen) for shipping to the United States; he stated that sometimes he would have to examine the contents.  In a January 2008 statement, he reiterated this stressor account, adding that at times he would have to collect the missing body parts ("brain, guts and eyes") and place them in the bag.  He recalled seeing a burn victim, and that the stench was overwhelming.

In a January 2008 letter, the Veteran's VA psychiatric providers, P.V., M.D. and M.W. R.N. C.S., stated that he was currently under their treatment for PTSD.

On June 2008 private psychiatric consultation with H.J.C., Ph.D., the Veteran reported that while at Tuy Hoa, Vietnam, he was assigned to drive a truck delivering supplies along Highway 1.  He related that while serving as a truck driver in Tuy Hoa (delivering C-rations to Pleiku) his convoy received sniper fire.  He also reported seeing the remains of trucks that had hit land mines on the road.  He stated that while in Tuy Hoa, he volunteered to drive to Nha Trang, where he was assigned to the "254th medical" and the "8th medical field hospital" for one month, and that his duties with the 254th unit included transferring casualties from helicopters onto his truck to transport them to a morgue.  He reported he saw many deceased servicemen.  He stated:
"Sometimes they were in bags and other times in a wrapped poncho.  If the poncho opened the blood would drip out and the body parts would fall.  I remember having to put the parts back in the poncho.  I remember the smell of charred bodies and you never forget it.  When I see helicopters, the smell returns to me along with the memory."

Dr. H.J.C. opined, in part:

"It is clear that [the Veteran's] experiences as a truck driver in Tuy Hoa i.e., receiving sniper fire and exposure to dead on the side of the road, is "outside the range of usual human experience" and meets the requirements necessary to diagnose PTSD (DSM IV).  These experiences can stand alone in the development of the characteristic symptoms of PTSD.  Highway [1] was well known for sniper attacks on convoys, where insurgents would harass by taking shots at the convoys.  There are also records that the roads were booby trapped with land mines creating havoc for trucking routes and multiple casualties and death for truck drivers and their support."

In an undated statement (received in March 2009), the Veteran reported, in part:

"I was stationed in Tuy Hoa Viet Nam as a supply clerk.  While station[ed] there I was asked to perform many duties.  Sometimes we were often asked to make deliverers (sic) to different convoys out in the combat field areas.

We would have to drive along Highway One to make deliveries.  We would make deliveries in places such as Da Nang, Hue, Sagion, Phan Rang, and Bien Hoa.  While driving on this highway we would come across enemy sniper fire and land mines.  Sometimes we would see that our other American troops were hit hard.  You see wounded soldiers and dead bodies on the road while trying to get supplies to some of these same men.

My unit was asked to volunteer to go to Phan Rang and Bieu Hoa to pick up some casualties of war.  On this mission we would not only pick up soldiers to bring back to the hospital we were also asked to pick up dead bodies to be shipped back to American (sic)."

At the February 2011 Travel Board hearing, the Veteran testified that he was assigned to pick up dead bodies with his supply truck.  He also testified that he was subjected to sniper fire from a small village that was adjacent to the military compound.  He indicated that his alleged stressors occurred in the spring of 1966.

The Veteran has a diagnosis of PTSD.  The credibility/plausibility of his stressor accounts (endorsed by his private provider, H.J.C.) is not corroborated by evidence currently of record (and the Board may not use information not in the record to address credibility issues raised).  Inasmuch as parts of the Veteran's stressor accounts may be capable of corroboration (by virtue of the Veteran providing an approximate time frame (Spring 1966), locations (Nha Trang and Tuy Hoa), and units "254th Medical and "8th Medical Field Hospital", the alleged stressors may be partially corroborated; the plausibility of other accounts may be assessed based on consultations with persons familiar with military practices in Vietnam/during the Vietnam Era.  If an alleged stressor event is deemed corroborated, whether the Veteran has PTSD based on such event may require medical opinion development. 

On November 2008 VA mental health examination, the examiner opined that the Veteran's depression was secondary to his service-connected diabetes mellitus and peripheral neuropathy.  An August 2010 deferred rating decision noted the VA examiner's findings; however, it is unclear from the record whether there was any follow-up.  

ED:

Regarding the claim of service connection for ED, secondary service connection may be awarded for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  However, the Veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation.  Id.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The medical evidence of record shows that the Veteran has ED.  However, the record does not include a medical nexus opinion adequate for consideration of a secondary service connection theory of entitlement to service connection for such disability.  The Veteran maintains that his ED has been aggravated by medication he takes for his service-connected diabetes mellitus.  VA examiners have stated that the Veteran has ED which was not caused by his diabetes mellitus (as it pre-existed the diabetes and his use of medications for diabetes).  However, no opinion adequately addresses (in light of Allen v. Brown, 7 Vet. App. 439, 448 (1995)) whether the Veteran's ED is aggravated by medications he takes for diabetes mellitus.  Consequently a further medical advisory opinion is necessary.  The Veteran has testified that an increase in the dosage of medication he takes for his ED is evidence that the ED has been aggravated.

Furthermore, at the Travel Board hearing the Veteran testified that in October 2010 a VA provider increased the dosage of his medication for ED from 10 mg to 20 mg.  Thus, he has identified pertinent VA treatment records, which are constructively of record, and must be secured.

Finally, the Board notes that a revised version of 38 C.F.R. § 3.310 became effective October 10, 2006.  The revised version essentially provides that VA will not concede aggravation of a non service-connected disease or injury by a service- connected disease or injury unless the baseline level of severity is established by medical evidence.  The regulation further sets out the analytic process for determining the extent of disability due to aggravation.  

Accordingly, the case is REMANDED for the following action:

1. The RO should secure for the record copies of the completed updated (since January 2009) clinical records of any (and all) VA treatment the Veteran has received for psychiatric disability, diabetes, and ED.  

2. The RO should arrange for exhaustive development to secure information that would enable an assessment of the credibility/plausibility of the Veteran's accounts of stressor events in service.  Sources considered for such information should include (but not be limited to) unit and base records, archival materials, as well as statements by former (Vietnam Era) Army officials and military historians familiar with Army practices in Vietnam.  The RO should prepare a listing of the Veteran's stressor accounts (including his alleged duties as a truck driver/handling deceased, and sniper fire from an adjacent village.  The information sought should include: 
(a) Whether Army practices would have allowed for a supply clerk to be assigned military truck driving duties (to include whether a military truck driver's license was necessary for such assignment) (and whether one was issued to the Veteran).
(b)  The plausibility of the account that duties as a supply truck driver would have included a detail to a medical unit at a remote facility for transport of combat casualties/wounded.  
(c) Whether the Veteran's accounts of participating in casualty transfers are consistent with known practices of the U.S. Army in Vietnam. 
(d) Whether the military compound at Tuy Hoa had an adjacent native village (which appears inconsistent with the concepts of base perimeters/fields of fire.   

   3. The RO should make a formal determination as to what (if any) alleged stressor event(s) in service is/are corroborated (addressing all credibility issues raised).  Then the RO should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability.  The examiner must be advised by the RO of what (if any) alleged stressor event in service has been found to be corroborated by credible supporting evidence.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran the examiner should offer an opinion that responds to the following: 
(a) Please identify (by medical diagnosis) each psychiatric disability entity found (and specifically, if the RO finds an alleged stressor event in service to be corroborated by credible supporting evidence does the Veteran have a diagnosis of PTSD based on a corroborated stressor event in service?  If PTSD is not diagnosed, the examiner should identify the necessary factor(s) for such diagnosis found lacking.
(b) If PTSD is not diagnosed, as to each other diagnosed disorder psychiatric entity, the examiner should indicate whether such is at least as likely as not (a 50% or better probability) related to the Veteran's service?  The examiner must specifically opine whether any depression has been caused or aggravated by the Veteran's service connected diabetes and any related complications. 

The examiner must explain the rationale for all opinions.  

4. The RO should also arrange for the Veteran to be examined by a urologist to determine whether his ED was aggravated by his service-connected diabetes mellitus and medications prescribed for treatment of such disability.  His claims file must be reviewed by the examiner in conjunction with the examination, and any indicated studies or tests should be completed.  Based on examination and review of pertinent medical history and examination of the Veteran the examiner should offer an opinion that responds to the following:

(a) Based on the factual evidence of record, is it at least as likely as not (50 %or better probability) that the Veteran's ED (which pre-existed his diabetes) has been aggravated by his diabetes and/or medications he takes for such disability? The response to the this question should include discussion of whether any increase in medication prescribed for ED is evidence of an increase in severity of the underlying condition?
(b) If the response to (a) is yes please identify the baseline level of severity ED disability existing before the aggravation occurred, and the level of severity of such disability after the aggravation.  

The examiner must explain the rationale for all opinions.  

5.The RO should then review the record and readjudicate the matters on appeal.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

